Merrick, G. J.
L. A. Racha! .and Louis Collier, were commercial partners. Rachal died in 1853. J. B, Anty was appointed administrator of the succession of Rachal in January, 1854. Anty died, and William P. Morrow was appointed administrator of L. A. Rachal’s succession in December, 1854. P. Oscar dialer, was appointed .administrator af Anty's succession. This last named person having obtained from Collier the partnership accounts, employed one Mwrphy to collect them and procure their acknowledgement and thereby *718incurred a debt to Mmphy for $203, on this account. Afterwards 0haler filed an “ account of the administration of J. B. Anty as administrator of Louis Alexander RaehaVs succession.”
In this account he proposed to return to the administrator of Raeha'l the acknowledged accounts with a list of those insolvent, or otherwise not collected, and also placed Murphy thereon as a creditor for the amount due him, and made publication and cited the heirs precisely in the manner he would have done, had he been administrator of RaehaVs estate instead of that of Anty. The surviving partner, Gallier, opposed the account because, as he alleged, the partnership was charged with a sum of over $200 to Denis V. Murphy, when it should be paid by the administrator himself, and because Anty’s succession was responsible for the accounts not collected.
The account was homologated and the administrator was allowed to pay over to the administrator of Rachal the assets, and the decree recognized the debt of Mmphy as a just debt against the succession of L. A. Raahal, to be paid in the due course of administration. Qallier appealed. No injustice has been done Qallier by the decree of the lower court. He himself handed the partnership accounts to Ohaler after Morrow was appointed administrator. He cannot complain, therefore, that they were placed in Mmphy’s hands to procure their acknowledgments and thus interrupt prescription. Neither does the decree against RaehaVs estate so far as we can now perceive prejudice him in those respects of which he complains.
But we must not be understood as sanctioning a proceeding so extremely irregular as this. Ohaler could bind no one (except, at least, they were regularly '■'cited,) by his pretended account of his and Anty’s administration of RaehaVs ^succession. The only regular account which he can render will be of Anty’s 'su^ession, of which he is administrator. 1 Rob. 404. By pursuing the forms ',o| 'law his account of his administration of that estate may bind such persons 'as are bound to take notice of the same, but he cannot, by a mere publication, ‘bind the administrator of RaehaVs succession to pay out of that estate a sum "of■ money to a third person. As the judgment rendered cannot bind the ad- • "ministrator of RaehaVs succession, it cannot as a judgment, even incidentally, bind Qallier, to the payment of the $203 allowed Murphy in this form of proceeding against RaehaVs succession.
The administrator of Rachal is no party to the proceeding and the heirs of Rachal who have been cited have not appealed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be affirmed with costs.